DETAILED ACTION

1.           This office action is a response to the Application/Control Number: 16/487,076 filed 08/19/2019.

Claims Status
2.	This office action is based upon claims received on 06/25/2021 with AFCP, which replace all prior or other submitted versions of the claims.
-Claims 3, 8, 9-15, 18, 23-30, 32-34 are marked as cancelled.
-Claims 1, 4-7, 16, 22, and 31 are amended.
-Claims 1, 2, 4-7, 16, 17, 19-22, and 31 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/487,076 based upon a continuation of PCT/CN2017/075241 filed 02/28/2017.

Statement of Substance of Interview
5.	Regarding compact prosecution pertaining to Claim amendments filed in an AFCP, Examiner initiated an interview with applicant’s representative Heather Kleinhardt, (Reg. No. 72784) on July 07, 2021, to discuss whether applicant’s representative will approve formal entry for further consideration 
Applicant's attorney/representative Heather Kleinhardt, (Reg. No. 72784) approved the changes referenced herein via Examiner's amendment as submitted via a follow-up email submitted on July 09, 2021.

Examiner’s Amendment
6.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to the Examiner initiated interview conducted on July 07, 2021, Applicant's attorney/representative Heather Kleinhardt, (Reg. No. 72784) approved the changes as referenced herein via Examiner's amendment.

7. 	The application has been amended in Claims 1, 16, 20, 21, 31 to incorporate further amendments (shown below as underlined) to applicant’s amendments submitted on 06/25/2021 (AFCP). The claims as amended via examiners amendment are as follows below, and this listing of claims will replace all prior versions, and listings of claims in the application.
Listing of the Claims:
1.	(Currently amended) A method for hybrid automatic repeat request (HARQ) feedback, comprising:
sending, by a terminal device, data to a network device;
in case that a last packet of the data is sent to the network device, starting, by the terminal device, a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length corresponding to previous feedback information sent by the network device and received by a transceiver of the terminal device before sending the last packet to the network device; 
sending, by the terminal device, feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the terminal device determines that the feedback information for the last packet is not received in the first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet, and wherein a start time point of the first target time period is a time point that the terminal device finishes sending the data; and
determining, by the terminal device, the first target time period according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version, or
a time length corresponding to the feedback information sent by the network device and received by the terminal device before sending the data to the network device.

2.	(Previously presented) The method of claim 1, wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process;
wherein sending, by the terminal device, the data to the network device comprises:
sending, by the terminal device, the data to the network device by using the target HARQ process.

3.	(Canceled)

4.	(Previously presented) The method of claim 2, further comprising:
receiving, by the terminal device, the feedback information sent by the network device for the last packet.

5.	(Previously presented) The method of claim 4, wherein the feedback information is acknowledgement (ACK) information, and the ACK information comprises the ID of the target HARQ process;
wherein receiving, by the terminal device, the feedback information sent by the network device for the last packet comprises:
receiving, by the terminal device, a medium access control protocol data unit (MAC PDU) sent by the network device, and the MAC PDU comprises the ACK information.

6.	(Previously presented) The method of claim 4, wherein the feedback information is ACK information, and the ACK information comprises the ID of the target HARQ process and the ID of the terminal device;
wherein receiving, by the terminal device, the feedback information sent by the network device for the last packet comprises:
receiving, by the terminal device, system information sent by the network device, and the system information comprises the ACK information.

7.	(Previously presented) The method of claim 4, wherein the feedback information is negative acknowledgement (NACK) information, and the NACK information comprises information related to retransmission of the last packet;
wherein receiving, by the terminal device, the feedback information sent by the network device for the last packet comprises:
receiving, by the terminal device, a physical downlink control channel (PDCCH) sent by the network device, and the PDCCH comprises the NACK information.

8-15.	(Canceled)

16.	(Currently amended) A terminal device, comprising: a processor and a transceiver; wherein
the transceiver is configured to send data to a network device;
the processor is configured to, in case that a last packet of the data is sent to the network device, start a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length 
the transceiver is further configured to send feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the processor determines that the transceiver does not receive the feedback information for the last packet in the first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet, and wherein a start time period of the first target time period is a time point that the terminal device finishes sending the data; and
the processor is further configured to determine the first target time period according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version, or
a time length corresponding to the feedback information sent by the network device and received by the transceiver before sending the data to the network device.

17.	(Previously presented) The terminal device of claim 16, wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process; and
wherein the transceiver is configured to:
send the data to the network device by using the target HARQ process.

18.	(Canceled)

19.	(Previously presented) The terminal device of claim 17, wherein the transceiver is further configured to:
receive the feedback information sent by the network device for the last packet.

20.	(Currently amended) The terminal device of claim 19, wherein the feedback information is ACK information, and the ACK information comprises the ID of the target HARQ process;
wherein the transceiver is configured to:


21.	(Currently amended) The terminal device of claim 19, wherein the feedback information is ACK information, and the ACK information comprises the ID of the target HARQ process and the ID of the terminal device;
wherein the transceiver is configured to:
receive system information sent by the network device, the system information comprising the ACK information.

22.	(Previously presented) The terminal device of claim 19, wherein the feedback information is NACK information, and the NACK information comprises information related to retransmission of the last packet;
wherein the transceiver is configured to:
receive a PDCCH sent by the network device, the PDCCH comprising the NACK information.

23-30.	(Canceled)

31.	(Currently amended) A non-transitory computer readable medium, storing a computer program which, when being executed by a computer, causes the computer to:
send data to a network device through a terminal device; 
in case that a last packet of the data is sent to the network device, start a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length corresponding to previous feedback information sent by the network device and received by a transceiver of the terminal device before sending the last packet to the network device; 
send feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the terminal device determines that the feedback information for the last packet is not received in a first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet, and wherein a start ; and
determine the first target time period according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version, or
a time length corresponding to the feedback information sent by the network device and received by the terminal device before sending the data to the network device.

32-34.	(Canceled)

Information Disclosure Statement
8.            The information disclosure statement (IDS) submitted on 06/30/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Remarks/Arguments
9.           Applicant's remarks & arguments, see page 7-12, filed on 06/25/2021, with respect to Remarks, Claim Objections, Arguments Conclusion have been acknowledged.

10.	Applicant's remarks & arguments, see page 7, filed on 06/25/2021, with respect to Claim Objections, have been fully considered and are persuasive in consideration of applicant’s amendment(s).  The Claim Objections to Claims 1, 16, 31 as applicable, have been withdrawn. 

11.	Applicant's remarks & arguments, see page 7-11, filed on 06/25/2021, with respect to Claim Rejections have been fully considered and are persuasive in consideration of applicant’s arguments and accompanying amendment(s) including further amendments incorporated by applicant via examiner’s amendment.  The rejections of Claims 1, 2, 4-7, 16, 17, 19-22, and 31 as applicable, have been withdrawn in light of applicant’s amendments, as noted.


Allowable Subject Matter
12.	Claims 1, 16, and 31, and via dependency Claims  2, 4-7, 17, 19-22 (claims renumbered 1-13)  , are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:  
in case that a last packet of the data is sent to the network device, starting, by the terminal device, a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length corresponding to previous feedback information sent by the network device and received by a transceiver of the terminal device before sending the last packet to the network device; 
sending, by the terminal device, feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the terminal device determines that the feedback information for the last packet is not received in the first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet;

For Claim 16 (renumbered 7), in conjunction with other noted and recited Claim 16 (renumbered 7) limitations:
in case that a last packet of the data is sent to the network device, start a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length corresponding to previous feedback information sent by the network device and received by the transceiver before sending the last packet to the network device;
the transceiver is further configured to send feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the processor determines that the transceiver does not receive the feedback information for the last packet in the first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet;

For Claim 31 (renumbered 13), in conjunction with other noted and recited Claim 31 (renumbered 13) limitations:
in case that a last packet of the data is sent to the network device, start a timer to determine whether feedback information for the last packet is not received in a first target time period, wherein the first target time period is determined according to a time length corresponding to previous feedback information sent by the network device and received by a transceiver of the terminal device before sending the last packet to the network device; 
send feedback request information to the network device on a preset common resource, which is a resource used for Grant Free transmission, when the terminal device determines that the feedback information for the last packet is not received in a first target time period, in case that the network device stops authorizing the terminal device, wherein the feedback request information is used for requesting the network device to send the feedback information for the last packet;

13.	The closest prior art found, is as follows:
 Chun et. al (US-20110019756-A1), which is directed generally to a method of transmitting RLC data, which results in more efficient use of radio resources, and discloses: 
UE or Mobile terminal and its RLC device that sets a T_poll retransmit timer after sending a data PDU (sending data ) with a polling bit set (feedback request) during a transmit opportunity, and subsequently ACK or NACK  is monitored after poll retransmit timer expires and extending time for retransmission of poll until the next transmit opportunity, when if no feedback or ACK/NACK is received, the PDU with poll bit or feedback request is resent on the next transmit opportunity (FIG. 5, ¶0033 -¶0036; ¶0042-0051; ¶130-¶0133, ¶0138).

(b) Lohr et. al. (US-20080008152-A1), which is directed towards to a method and apparatus for reconfiguring a MAC entity of a MAC layer of the apparatus receiving protocol data units from a mobile terminal via an uplink channel upon reconfiguration of the uplink channel, and for triggering the transmission of a status report from at least one RLC entity configured for an uplink channel of a network element in a radio access network of a mobile communication system, and discloses: 
A UE that sends PDU with poll bit when no status report is received from the receiving network entity after the poll trimer expires, furthermore after receiving the status report, the retransmission of the lost PDUs can be initiated, and where associated preconfigured HARQ processes may take into account the roundtrip time (RTT) and transmission time interval (TTI), (¶0073, ¶104, ¶0121).

(c) Kim et. al. (US 20080279171 A1), which is directed towards to an Automatic Repeat reQuest (ARQ) method and apparatus in a mobile communication system for preventing small packets from being independently transmitted, and guaranteeing transmission reliability of upper layer packets which are independently transmitted, and discloses: 
A transmitter and receiver involved in packet exchanges whereby a lower layer notifies that a packet containing a polling PDU has been successfully transmitted, and a transmitter starts a polling timer, and retransmits the polling information if the transmitter receives no reception status report before the polling timer expires, with the timer set to avoid unnecessarily retransmitting the polling information  (FIG.17 & ¶0174-0176).

(d) Bergstrom et. al. (US-20160261379-A1), which is directed towards to wireless communication networks, particularly relates to techniques involving automatic repeat-request (ARQ) feedback in such networks, and discloses:
A procedure for downlink HARQ transmission, followed by a request for and transmission of HARQ feedback whereby Downlink assignments (DL Assignments) for a UE are transmitted in downlink subframes, and each of these DL assignments alerts the UE to the transmission of downlink data for the UE, and furthermore an uplink grant (UL grant) for the same UE is transmitted on the downlink, whereby UL grant includes a HARQ feedback request (Fig. 5 & ¶0055-0056).

14.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        July 09, 2021
/SITHU KO/Primary Examiner, Art Unit 2414